 In the Matter of THE FRANCE, FOUNDRY AND MACHINE COMPANYandINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT & AGRICUL-TURAL IMPLEMENT WORKERS OF AMERICA, LOCAL #12 (CIO)andINTERNATIONAL UNION OF OPERATING ENGINEERS (AFL), PARTY TOTHE CONTRACTCase No. C-2454.-Decided April 26, 1949Mr. Edward J. Creswell,for the Board.Mr. R. H. RogersandMr. Brandon G. Schnorf,of Toledo, Ohio,for the respondent.41r. Lowell Goerlich,of Toledo, Ohio, for the Union.Mr. W. H. ThomasandMr. Arnold M. Edelnia1,of Cleveland, Ohio,for the Engineers.Mr. Herman J. DeKKoven,of counsel to the Board.DECISIONANDORDERUpon a complaint issued pursuant to charges filed by InternationalUnion,UnitedAutomobile,Aircraft& Agricultural ImplementWorkers of America, Local #12 (CIO), herein called the Union,against The France Foundry and Machine Company, Toledo, Ohio,herein called the respondent, a hearing was held before a Trial Exam-iner in Toledo, Ohio, from October 26 to 30, 1942, in which the Board,the respondent, the Union, and International Union of OperatingEngineers (AFL), herein called the Engineers, participated by theirrepresentatives.The Board has reviewed the Trial Examiner's rul-ings on motions and on objections to the admission of evidence andfinds that no prejudicial error *as committed.The rulings are herebyaffirmed.On December 14, 1942, the Trial Examiner issued his IntermediateReport, attached hereto, in which he found that the respondent hadengaged in unfair labor practices. , Thereafter, the respondent andthe Engineers filed exceptions to the Intermediate Report and briefsin support of their exceptions, and the Engineers filed an applicationto-reopen the record for the reception of further evidence.A letterwas also received from various employees of the respondent alleging49 N. L. R. B., No. 18.1,225 THE FRANCE FOUNDRY AND MACHINE COMPANY123a change of bli r'gaining representative and requesting a* dismissal ofthe complaint.-Oral, argument was held before the Board at Wash;ington, D. C., on April 15, 1943.,The Board has considered the Intermediate Report, the exceptionsand briefs, and the entire record, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner, except insofar'as they are inconsistent with our findings and order hereinafter setforth.1.We agree with the Trial Examiner's conclusion that Lee was dis-charged because of his union membership -and activities. In addition,to the evidence relied upon by the Trial Examiner; we note that shortlyprior to the discharge, Superintendent Rellinger exhorted Lee, as wellas the other members of the Union's shop committee, to abandon theUnion.2.We do not concur in the Trial Examiner's conclusion that therespondent engaged in unfair labor practices within the meaning ofSection 8 (5) of the Act.Upon the state of the record herein, weare in doubt as to whether the Brass Foundry employees constitute anappropriate unit?We are therefore unable to find that 'the Unionrepresented a majority in an appropriate unit on the date of the allegedrefusal to bargain.We shall accordingly dismiss the complaint inso-far as it alleges the commission of such unfair labor practices.33.We agree with the Trial Examiner that the respondent renderedassistance and support to the Engineers in violation of the Act.4Wedo not, however, agree with the Trial Examiner's conclusion that thecontracts of April 1 and June 30, 1942, entered into between the re-spondent and the Engineers, which covered the Machine Shop 5' aswell as the Brass and Gray Iron foundries, were illegal only as theyapplied to the foundries.As admitted by the respondent and theEngineers, these,were single contracts covering the employees at thefoundries and Machine Shop as a single unit, and-we find such con-The request for the dismissal of the complaint is hereby denied.aNothing herein is to be interpreted as precluding a finding that the Brass Foundryemployees constitute an appropriate unit in a proceeding for investigation and certificationof representatives pursuant to Section 9 (c) of the Act, if the evidence presented in suchproceeding were to warrant such a finding.6we accordingly find it unnecessary to pass upon the application of the Engineers toreopen the record for the reception of evidence that since the hearing herein, a majorityof the Brass Foundry employees have redesignated the Engineers as their bargainingagenti4 Slee's remark that he would like the employees to join the Engineers was found by/the Trial Examiner to have been made at the meeting of the Brass Foundry employeesheld on December 22, 1941, but he makes no mention of the evidence concerning a similarremark made by Slee at the meeting of the Iron Foundry employees held on, the sameday.While there is some conflict in the testimony, we-find, on the basis of the entirerecord, that a similar remark was made by Slee at the Iron Foundry meeting.6 It is clear that the April 1 contract covered the Machine Shopas wellas the foundries.While the June 30 contract on its face covered the "foundries" alone, there is evidencethat it was intended to implement the April contract and to apply to the Machine Shopas well. 124DECISIONS OF NATIONAL LABO'R' RE'LATIONS BOARDtracts to be indivisible.Also, the record discloses that materials andequipment are transmitted by truck to and' fro between the foundriesand the Machine Shop, and that some of the foundry employees livein North Baltimore, Ohio, where the Machine Shop is located, andassociate with the machine-shop employees.Upon the basis of theentire record, and in order 'to effectuate the policies of the Act, wefind that the contracts are-illegal as applied to all three plants, andwe shall order that they be abrogated in their entirety.Under the-circumstances disclosed by the entire record, we likewise find it neces-sary, in order to effectuate the policies of the Act, to order the respond-ent to post notices at the Machine Shop, the Brass Foundry, and theGray Iron Foundry.4.The Trial Examiner recommended that the respondent reimbursethe foundry employees for the amounts deducted from their wages forinitiation fees and dues on behalf of the Engineers.Under the cir-cumstances presented herein, we are of the opinion that the policiesof the Act will be effectuated without ordering reimbursement.ORDERIUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, The France Foundry andMachine Company, Toledo, Ohio, its officers, agents, successors, andassigns shall :'1.Cease and.desist from : -(a)Recognizing or in any manner dealing with International Unionof Operating Engineers; affiliated with the American Federation ofLabor, as the representative of any of its employees at its Brass Foun-dry or Gray Iron Foundry, for the purpase of dealing with the re-spondent concerning grievances, labor disputes, wages, rates of pay,hours of employment, or other conditions of employment, unless anduntil that organization shall -have been `certified as such representativeby the National Labor Relations Board.;(b)Performing or giving effect to the contracts of April 1 andJune 30, 1942, with International Union of Operating Engineers, affili-ated with the American Federation of Labor, or to any amendments,,extensions, renewals, or supplements thereof;(c)_ Performing or giving effect to any other existing contract,agreement, or understanding entered into with International Unionof Operating Engineers, affiliated with. the American Federation ofLabor, relating to grievances, labor disputes, wages, rates of pay, hoursof employment, or other conditions of employment, covering employeesat its Brass Foundry or Gray Iron Foundry;(d)Discouragingmembership in International Union, United THE .FRANCE FOUNDRY- -ANND MACIUtNTE COMPANY'125Automobile, Aircraft & Agricultural Implement Workers of America,Local #12, affiliated with the Congress of Industrial Organizations,or any other labor organization of its employees, or encouraging mem-bership in International Union of Operating Engineers, affiliatedwith the American Federation of Labor, or any other labor organiza-tion of its employees, by discharging any of its employees or in anyother manner discriminating in regard to their hire or tenure ofemployment, or any term,or condition of their employment;(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,'join, or assist labor organizations, to bargain collectively throughrepresentatives of their on choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, as guaranteed-in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :-(a)Withdraw and withhold all recognition from InternationalUnion of Operating Engineers, affiliated with the American, Federa-tion of Labor, as the representative of any of its employees at its Brass,Foundry or Gray Iron Foundry, for the purpose of dealing with therespondent concerning grievances, labor disputes, wages, rates of pay,,hours of employment, or other conditions of employment, unless anduntil that organization shall have been certified as such representativeby the National Labor Relations Board;-(b)Offer to Charles Lee immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to hisseniority and other rights and privileges ;(c)Make whole Charles Lee for any loss of pay he may have suf-fered by reason of the respondent's discrimination against him, bypayment to him of a sum of money equal to the amount which henormally would have earned as wages from the date of the' respondent'sdiscrimination against him to the date of the respondent's offer ofreinstatement, less his net earnings during such period;(d)Post immediately in conspicuous places at its Brass Foundryand Gray Iron Foundry, at Toledo, Ohio, and at its Machine Shop, atNorth Baltimore, Ohio, and maintain for a period of not less thansixty (60) consecutive days from the date of posting, notices to itsemployees, stating: (1) that the respondent will not engage in theconduct from which it is ordered to cease and desist in paragraphs 1(a), (b), (c), (d), and (e) of this Order; (2) that the respondent willtake the affirmative action set forth in paragraphs 2 (a), (b), and (c)of this Order; and (3) that the respondent's employees are free toremain or become members of International Union, United Automo-bile,Aircraft & Agricultural Implement Workers of America, Local 126DECISIONS OF NATIONAL LABOR RELATIONS BOARD$ 12, affiliated with the Congress of Industrial Organizations, or anyother labor organization of its employees, and that the respondent willnot discriminate against any employee because of membership oractivity, in that organization, or any other labor organization;(e)Notify the Regional Director for the Eighth Region in writingwithin ten '(10) days from-the date of this Order what steps the re-spondent has taken to comply herewith.',IT IS HEREBY FURTHER ORDERED that the complaint be, and it herebyis,dismissed insofar as it alleges that the respondent has engagedin unfair labor practices within the meaning of Section 8 (5) of theyAct.INTERMEDIATE REPORTMr. Edward J. Creswell,for the BoardMr. R. H. RogersandMr. Brandon G. Schnorf,ofToledo,Ohio, for therespondent.Mr. Lowell Goerlich,of Toledo, Ohio, for the Union.Mr.W. H. ThomasandMr. Arnold M. Edelman,of Cleveland, Ohio, for theengineers.STATEMENT OF THE CASEUpon a second amended charge duly filed on October 9, 1942, by InternationalUnion,United Automobile, Aircraft R. Agricultural ImplementWorkers ofAmerica; Local #12, affiliated with the Congress of Industrial Organizations,herein called the Union, the National Labor Relations Board, herein called theBoard, by its Acting Regional Director for the Eighth Region (Cleveland, Ohio),issued its complaint dated October 12, 1942, against The France Foundry & Ma-chine Company, herein called the 'respondent,. alleging that the respondent hadengaged in and was engaging in unfair labor practices affecting commerce withinthe meaning of Section-8 (1), (3), and (5) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat 449, herein called the Act.Copies of thecomplaint, accompanied by notice of hearing, were duly served upon the respond-ent, the Union, and International Union of Operating Engineers, affiliated withthe American Federation of Labor, herein called the Engineers.With respect to the unfair labor practices, the complaint alleged in sub-stance: (1) that the respondent from December 22, 1941, to the date of the is-4u-ance of the complaint sought to induce its employees at its Brass Foundry andGray Iron Foundry to become affiliated with the Engineers, and assisted theEngineers at its Brass Foundry and Gray Iron Foundry by certain enumeratedacts; (2) that the respondent on April 1, 1942, in furtherance of its plan ofassistance to the Engineers, entered into a contract with the Engineers coveringits Brass Foundry, Gray Iron Foundry, and North Baltimore, Ohio plant, whichrequired membership in the Engineers as a condition of employment; (3) thatthe respondent discharged Charles E Lee on or about October 6, 1942, by reasonof his membership in and activities on behalf of the Union; and (4) that therespondent on or about June,15, 1942, and at all times thereafter, refused tobargain collectively with the Union as the exclusive representative of its employees in an appropriate unit consisting of the production and maintenanceemployees at the respondent's Brass Foundry, exclusive of clerical and super-visory employees. THE FRANCE. FOUNDIRY AND MACHINE COMPANIY127On October 21, 1942, the Engineers filed an answer denying that the unit -alleged,in the complaint was appropriate,,and that the Engineers was in anymanner assisted by the respondent.On October 23, 1942, the respondent filed its answer in which it denied that ithad committed any unfair labor practices.Pursuant to notice,a hearing was held in Toledo, Ohio,from October 26through October 30, 1942, before Peyton Ford, the undersigned Trial Examiner,duly designated by the ActingChief TrialExaminer.All parties were repre-sented by counsel and participated in the hearing.Full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidence bearing onthe issues was afforded all parties.At the conclusion of the hearing,counsel for the Board moved to conform thecomplaint to the evidence,in order to eliminate variances as to names,dates,and places.This motion was granted.All parties were afforded an opportunityto argue orally at the close of the hearing,and the Board,the respondent, andthe Engineers,through their respective counsel, participated in such argument.The Engineers filed a brief with the undersigned.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENT 1The France Foundry & Machine Company is an Ohio corporation, having itsprincipal office at Toledo, Ohio.It operates two foundries, one at Bancroft Street and one at Girard Street,in Toledo, Ohio, known as the Brass Foundry and the Gray Iron Foundry, re-spectively; and at North Baltimore, Ohio, it operates a plant known as theMachine Shop. It is engaged in the manufacture of brass and aluminum cast-ings at the Brass Foundry ; in the manufacture of iron castings, transmissionsand housings at the Gray Iron Foundry ; and in the milling of castings at theMachine Shop.In its various operations the respondent utilizes raw materials consistingof pig iron, cast-iron, scrap, brass ingots, aluminum ingots, and steel, of the ap-proximate annual value of $422,000.Of the raw materials so used by the re-spondent, approximately 100 percent is received by it from points outside Ohio.The respondent manufactures finished products in the approximate annualvalue of $750,000, of which approximately 15 percent of finished iron castings,approximately 10 percent of finished aluminum castings, and approximately 5percent of finished brass castings are shipped by the respondent to pointsoutside Ohio.The respondent employs approximately 50 employees at its Brass Foundry.approximately 85 at its Gray Iron Foundry, and about 20 at its Machine Shop.IT.THE ORGANIZATIONSINVOLVEDInternational Union, United Automobile, Aircraft & Agricultural ImplementWorkers of America, Local #12, affiliated with the Congress of Industrial Organi-zations, and International Union of Operating Engineers, affiliated with theAmerican Federation of Labor, are each labor organizations admitting to mem-bership employees of the respondent.1 The findings in this section are based upon a stipulation entered into at the hearingby all of the parties herein ; the respondent as part of the stipulation, conceded that it isengaged in interstate commerce within the meqning of the Act. 128DECISIONSOF NATIONAL LABOR RELATIONS BOARDIIITHE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercion1.Events prior to December 22, 1941The respondent is a corporation forming part of an integrated system consistingof 16 corporations located in Ohio, Pennsylvania, Indiana, Michigan and Illinois.`hereinafter referred to as the Affiliated Companies.The principal business ofthe Affiliated Companies is the quarrying and processing of rock and stoneIn1(340 two representatives of the Engineers called upon G. D. Sloe, vice presidentof the respondent and an officer of each of the Affiliated Companies, and informedhim, that the Engineers represented the majority of the employees of an AffiliatedCompanies' plant known as the Ridgeville plant. Slee questioned this claim andasked if the Engineers represented employees of other corporations connectedwith the Affiliated Companies.He told them that he "wouldn't want to enter intonegotiations representing one plant, because as soon as anything was done withthat, it would spread to another."He further advised them that "the end ofour operating season was at hand and there wasn't any use to discuss labor con-tracts at this time."The Engineers representatives replied, "We'll be back inthe Spring and we will represent all of these men then."-In the spring of 1941 Frank P Converse, vice president of the Engineers,entered into negotiations with the Affiliated Companies which resulted in the.Signing of closed-shop contracts in about April 1941 by the Engineers .and variousaffiliates of the Affiliated Companies, but excluding the respondent.Following the execution of these contracts Converse learned that the re-spondent's Machine Shop was performing repair and maintenance work for theAffiliated Companies.'Soon after, Converse ascertained that the respondent'sBrass Foundry and Gray Iron Foundry were manufacturing certain parts of themachinery used by the Affiliated Companies.Converse, in the period from Oc-tober to December 1941, on several occasions communicated with Slee andinsisted that it would be necessary for the Engineers "to complete the entirechain and have organization in the foundries.",Converse testified, and the undersigned finds, that Slee opposed him "quite,spondent's foundries "one way or the other" ; and that the Engineers would placea "gang of pickets" about the foundries if it became necessary, to do so.Converseoffered Slee the alternative of giving him an opportunity to speak to the employeeson the respondent's premises.On about December 21, Converse informed Sleethat a definite answer was required on or before December 22.On December 222Fiance Stone Company, The France Company, The France Quarries Company, The MarionStone Company, Mid-West Rock. Products Corporation, The Erie Stone Company, TheWhitehouse Stone Company, Toledo Stone and Glass Sand Company, The France SlagCompany, The Ohio and Indiana Stone Corporation, The France Limestone Company,France Lime Products, Inc., The Miami Stone Company, The East Liberty Stone Company,and The Mount Vernon Sand and Gravel Co.-The North Baltimore, Ohio, Machine Shop was the first of the respondent's operationsto be organized by the Engineers.The evidence is not clear as to when the Engineers'firstorganizational activitieswere commencedThere is no evidence concerning thedetails of the organization of this plant by the EngineeisThe record discloses that themajority of employees at the respondent's Machine Shop became members of the Engineersat about, the time the Engineers first started their organizing drive at the respondent'sBrass Foundry and Gray Iron Foundry.1 THE FRANCE FOUNDIRY AND MACHH E 1COMPANY129Slee agreed to permit Converse to enter the Brass Foundry and the Gray IronFoundry for the purpose of organizational activity'2.The December 22 meetings at the Gray-Iron Foundry and the Brass FoundryThe principal facts concerning the December 22 events are not seriously indispute.On December 22 Slee took Converse to the Gray Iron Foundry anddirected Superintendent Scott to assemble the men.After the men assembledSlee introduced Converse as a representative of the Engineers, and informedthem that a closed-shop contract had been executed between the Engineers andthe "stone quarries," i. e. one of the Affiliated Companies.' Converse testifiedconcei nieg this meeting :-I told the men the bearing that existed there, and the connection, rather,that existed, and it might be necessary for us to shut down the foundry ifthey was going to continue on to manufacture repair parts and new partsthat was used to keep this equipment in the quarries and on the constructionwork in operation. . . . that we wanted a union condition established inthese plants so that it would be absolutely impossible for anybody to interferewith our operations from the placing of the material and the delivering of itand production of it.The undersigned finds that Converse made these statements.Converse then informed the employees of the amount of the Engineers' initiationfees and dues.He went on to tell them that the respondent had agreed to anincrease in wages of 21/c cents an hour, retroactive to December 1, 1941, from-which the employees could pay the initiation fees and 3 months dues.There issome conflict in the testimony with respect to the men's understanding that therespondent was to deduct initiationfees and duesfrom their earningsHowever,Converse testified, and the undersigned finds, that the men were told at this meet-ing that initiation fees and dues would be checked off by the respondent.-Prior to their appearance at the Gray Iron Foundry, Converse and Slee hadreached an understanding concerning the 21/2 cents an hour wage increase. Sleewas present at all times during the course of this meeting, and he verbally con-firmed Converse's statement respectingthe wage increase.At the conclusion of this meeting, Engineers' application cards were left in thetimekeeper's office for the men to sign.Thereafter, 73 of the approximately 85employees of the Gray Iron Foundry signed cards. A substantial number ofemployees signed cards on the premises of the Gray Iron Foundry. Sixty-onecards were signed on or before January 6, 1942, and the balance weresigiied onand after March 31, 1942.These cards consisted of three parts, and all employeesbut three signed each part thereof; these three employees executed that partwhich designated the Engineers as their bargaining agent.Following the above-described meeting at the Gi ay Iron Foundry and at approx-imately 3 p. ir.. of the same day, the employees of the Brass Foundry were thereassembled by Superintendent A. J. Rellinger.at Slee's direction.Converse andSlee testified, and the undersignedfinds,that the occurrences which took place atthe Brass Foundry were substantiallythe same asthe events which hadearliertranspired at the Gray Iron Foundry.Charles E Lee, who was employed at the Brass Foundry, testified that duringthe course of the meeting at the Brass Foundry, Ed Frost, a fellow employee,1The findingsin the aboveparagraph are based upon theuncontradicted testimony ofConverse.The evidence is clear thatprior to December22 these was no organizationalactivityby the Engineers in the respondent's foundries. 130DECISIONS OF NATIONAL LABOR RELATION'S BOARDspoke up and asked : "How about, it, if we want to join the CIO?" and that Sleereplied, "I am looking after the interests of the Company."Lee's testimony wascorroborated by fellow employees George Weatherwax, Clay McElwaine, andNoah Watson. Slee did not specifically deny having made this statement and theundersigned accordingly finds that he did.Bert Kovacs, a witness called on behalf of the Engineers, testified as followsconcerning Slee's remarks to the assembled men at the Brass Foundry : "Well, theonly thing is, Mr Slee came out there, and he made a speech that we will have toget organized in order to sell our castings" George Kemm, an Engineers' witness,testified that, among other remarks made by Slee at this time he "suggested hewould like to have his foundries in that union.".These remarks are in ac;Cord withthe pattern of events which occurred prior to the December 22 meetings.AlthoughSlee denied making such remarks the undersigned does not credit his denial andcredits the testimony of Kovacs and Kemm.At the conclusion of the Brass Foundry meeting, Engineers' application cardsfor the employees to sign were left in the timekeeper's office, and -many subse-quently signed them on the Brass Foundry premises.Fifty-six employees of theBrass Foundry, a clear majority, signed cards for membership in the Engineerson about December 22 and thereafter.Forty-eight of these employees signed cardson or before January 22, 1942, and all but two executed all three parts of the cards ;these two signed the part designating the Engineers as their bargaining agent,and at a later date in 1942, executed the remaining parts.3Events between December' 22, 1941, and April 16, 1942Shortly before January 1, 1942— Converse prevailed upon Slee to agree to a 5percent wage increase for the respondent's employees, effective January 1, 1942.Slee'also consented 'on this occasion to meet with the Engineers and "discuss acontract."Some time between December 22, 1941 and April 16, 1942, Converseshowed Slee application cards signed by a majority of the employees at theMachine Shop,' and at each of the respondent's foundries. In March 1942, a 5cents an hour increase in wages, effective April 1, 1942, was granted by therespondent at the request of the Engineers.On March 27, 1942, Engineers mem-bership books were distributed by the timekeepers of the Brass Foundry andthe Gray Iron Foundry to the men who had previously signed application 'cards.On this day letters signed by C. F. Martig, respondent's assistant treasurer, weredistributed by the respondent to its employees at the foundriesThese lettersexplained that the respondent was checking off initiation fees and 3 months'dues °4The April 16, 1942 meeting in the A. F. of L. HallSeveral days before April 16, 1942, notices announcing an Engineers meetingon the evening of April 16, 1942, at the A. F. of L. Hall in Toledo, Ohio, appearedon the respondent's bulletin boards in the Gray Iron Foundry and the BrassThirty-six employees engaged in work at the Machine Shop signed Engineers applicationcards on or before December 23, 1941.' Slee's uncontradicted testimony shows, and the undersigned finds, that this lumpsum check-off of initiation fees and dues was a "mistake," and that refunds were paid toeach of the men involved. Several witnesses who were employed by the respondent onMarch 27, 1942, testified that after this date these initiation fees and dues were checkedoff at the rate of $1 a week, and the undersignedso finds. THE FRANCE FOUNDRY AND MACHINE COMPANY131Foundry aThe meeting was held as announced,and a number of employees fromeach foundry attended.Converse presided over the meeting and "hurriedly"read to the assemblage the contract which the Engineers had signed with theAffiliated Companies' "stone quarries." It was explained to the men that, ifacceptable, their contract would be identical, except that it would be alteredwith respect to terminology so as to apply to foundries. Converse announcedthat Slee was outside the hall and asked the men "if they would care to haveMr. Slee to come in."'When Slee appeared, after the employees signified theirdesire to admit him to the meeting, the "stone quarries" contract was read aloudby Converse, paragraph by paragraph.The principal question raised was theprovisionfor a check-off.A vote was taken in which the check-off was "voteddown," and the contract in all other respects was approved.10Thereafter, a shortrecess was taken in order to allow the n*n to elect shop committees for eachfoundry.'After a while the men told Converse that they wanted "to take thisup at" their respective foundries because there were an insufficient number ofmen- present.Converse inquired of Slee if there would be any objection to theelection of shop committees during working hours at the foundries. Slee statedthat "there wouldn't be any objection to that."5.The contract dated April 1, 1942Following the April 16 meeting the approved contract was signed by the Engi-nees and the respondent It covered "all plants and quarries of the employer[respondent] located in the States of Ohio, Michigan, Indiana and Illinois."The contract was signed some time in the latter part of April but was antedatedto April 1 because, as Slee testified, and as the undersigned finds, the 5-cent wageincrease contained in the contract was effective as of that date. It also con-tained a closed-shop provision, and provided for a check-off despite the factthat this system of paying dues had been "voted down" at the meeting of April1611Sloe and Converse testified, however, and the undersigned finds, that thiscontract was intended to be in the nature of an agreement of recognition of theEngineers, and that a more detailed contract was to be later negotiated coveringthe particular phases and classifications of the foundry industry;' a later con-tract dated June 30, 1942, was executed by the respondent and the Engineers, andapplied to "all foundries of the respondent located in Ohio."6.Election of shop committeesOn April 20, in accordance with the understanding reached, at the April 16meeting concerning the election of shop committees, James Findley, an Engineers8 The testimony fixing responsibility for the placing of these notices on the bulletinboards is not clear.Slee denied any knowledge of the notices.The employees who testi-fied concerning these notices were certain of the approximate time of their Posting and thecontents thereof ;Weatherwax was the only witness, who testified that Slee signed theBrass Foundry noticeUnder the circumstances, Weatherwax's testimony in this respectis not credited by the undersigned'Slee and Converse testified,and the undersigned finds, that Converse asked Slee tocome to this meeting.10While several Board witnesses testified that the contract was not then approved,the nature of 'the testimony is vague and indefinite.On the other hand, the minutesof the Engineers and testimony elicited from other witnesses clearly indicates that thecontract,except for the check-off,was confirmed and accepted by the assembled men,and the undersigned so finds.11There is no evidence that more than the initiation fees and the first 3 months' dueswere checked off by the respondentn This is confirmed by the verbiage of-tbe April 1 contract,which was apparently anexact copyof the "stonequarries" contract5311347-43-vol 49-10 132DEICISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative, -telephoned Superintendent Rellinger of the Brass. Foundry andinformed him that he would be at the foundry about lunch time for the purposeof assisting in the election of the Brass Foundry shop committee. Immediatelyafter the lunch hour the employees convened in the brass cleaning room, andthe Brass Foundry shop committee was elected.This committee was comprisedof Leonard Bugert, chairman, Charles Lee, Clay McElwaine, John Kardos, andGeorge Vargo, Sr.With respect to the method of the selection of the com-mittee, Lee, McElwaine, Weatherwax, and Watson testified that Rellinger ac-tively participated by stating that he wanted older men on the committee, andby, indicating the various nien he 'wished to be selected. These employeesfurther testified that the men Rellinger chose were elected as committee men.This testimony was denied by Rellinger, Findley, Leonard Bugert, George Kemm,Adam Seibel, Bert Kovacs, Joe Ilud9inski, and Albert Sager.Findley testifiedthat he was in a position to observe Rellinger's actions, and that lie did not seeRellinger do anything other than pass in and out of the room. Rellinger admitted that lie was in the room at various times during the course of thismeeting.The undersigned finds that this meeting was held on company timeand company property and that Rellinger was present at various times whilethe committee was being elected.The undersigned is convinced and finds thatRellinger did not otherwise participate in the election of the Brass Foundryshop committee.During the time. that Findley was at the Brass'Foundry, John Lewis, anotherlocal representative of the Engineers, assisted at the Gray Iron Foundry in theelection of their shop committee.The men at the Gray Iron Foundry were as-sembled by Superintendent Scott and a meeting was held on company time andcompany property with Scott present at various times during the meetingThecommittee members chosen were : John Blake, chairman, Bert Zwirn, J. Lewis,F. Bunce, Harry Peck, Ion Bland, Lester Cochemour and Paul Nay.7.Subsequent events; the appearance of the Union at the Brass Foundry.The Brass Foundry shop committee became dissatisfied with the Engineers,13and on June 11, 1942, communicated with the Union at Toledo. Orville Beemer,treasurer of the Union at that time, met a number of Brass Foundry employeesin the vicinity of the foundry on the evening of June 11. Beemer accepted appli-cations for membership in the Union. On June 12 Beemer conferred with a num-ber of the Brass Foundry employees in a groceiy store located in the immediatevicinity of the Brass FoundryDuring these meetings Brass Foundry em-ployees signed 41 Union applications for membershipOne additional applica-tion was signed by a Brass Foundry employee at a later date 14On.the evening of June 16 the employees' shop committees of both foundriesmet in Slee's office at the Brass Foundry.Both Slee and Findley were present.The Brass Foundry committee proceeded to inform the committee of the GrayIron Foundry that they were no longer associated wtih the Engineers, and hadaffiliated with the Union.The Brass Foundry group spoke to Slee first, andadvised him that they now represented the Union and for this reason had nodesire to sit with the Gray Iron Foundry committee ; nevertheless, both groups13The reason for such dissatisfaction was the committee's feeling that the Engineersfailed to speedily conclude negotiations foe a contract to supersede the Apiil 1 workingagreement14The Brass Foundry pay roll of June 20, 1942, discloses that 55 employees were thenemployed, -inclusive of 4 supervisory and clerical workersAs above found, 41 employeessigned applications for membership in the Union immediately preceding June 20, andthese employees'names appear on the June 20 pay roll;none of these employees Is asupervisory or clerical worker. THE FRANCE- FOUNDRYAND MACHINE COMTANtY133sat together during the meeting with Slee.At this meeting, the contract whichwas later signed by the Engineers and the respondent on June 30, was discussedby Slee and the Gray Iron Foundry group. On the following evening the GrayIron Foundry committee met in the A F. of L. Hall and this contract was readand unanimously approved'At noon on July 7 the whistle was blown at the Brass Foundry, and the menwere ordered to assemble in the aluminum cleaning room. Slee, Rellinger andFindley were present.The contract of June 30 which previously had beenapproved by the.Gray Iron Foundry committee was mentioned, and the questionof. approval of its 'previsions by the Brass ,Foundry employees aroseJohnKardos informed Slee that all the men belonged to the UnionLee asked Sleeif the men could have a vote on which union they wanted. Slee replied that no,vote could be had on the choice of a union, but that the employees could voteon the issue of whether or not to sign the June 30 contract. Lee passed ballotsto the assembled employees, collected them after the employees voted, andhanded them to FindleyFindley counted the ballots, and announced that thevote was 41 against signing the contract and 2 in favor of signing itWhen thevote was announced, according to Lee, Slee then remarked, "Now that you won'tsign the contract, I can go home happy ; as I am saving money ; I can't give youa i aise unless you sign the contract." Slee testified that he did not state that novote could be taken on the union question, and he denied making the above-mentioned statement attributed to him by LeeLee's testimony is corroboratedby the testimony of McElwaine, Watson, and WeatherwaxWhen asked if Sleestated that a wage increase was dependent upon the men's acceptance of thecontract, Findley on cross-examination testified, "He might have ; I don't knowfor sure."Under the circumstances, the undersigned credits Lee's entire versionof the July 7 meeting, and finds that Slee made the statements ascribed to himby Lee.Weatherwax testified-that on September 16, 1042, Superintendent Rellinger ofthe Brass Foundry asked the Union's committee to confer with him in thefoundry's pattern shop.McElwaine, Watson, Lee, and Vargo were among thosepresent.Concerning Rellingel's statements at this meeting, Weatherwax testi-fied as follows: "He said he would try to get a raise for us if we wouldgive him the right to hire and fire and disregard both unions and start fromscratch as we were before we had a union in there; and it we would do this,he would go to Mr. Slee and try to get us this raise."Weatherwax's-version iscorroborated by the testimony of Lee and McElwaine.Rellinger denied thaton this date he specifically asked the men to "disregard" the Union. In view ofthe circumstances, the undersigned finds that Rellinger made the statementsattributed to him by WeatherwaxConcluding FindingsThe events above described reveal that the respondent introduced the Engi-neers into its Brass Foundry and Gray Iron Foundry. They further- disclose therespondent's strong support of the Engineers' organizational activities and effortsto continue its existence at both foundries.That the respondent felt compelledto conduct itself in this manner as a result of the threat of the Engineers to,'The June 30 contract,isa more detailed agreementthan the onedated April 1. Itcontains a closed-shop clauseand a provision for a check-off in theevent thatemployeesare in arrearsof duesConverse testified,and the undersigned finds, that the June 30contract was "put in effect" atthe GiayIron Foundry,and not at the Brass Foundrybecause of the controversy"we got into" at theBrassFoundry. 1341DECISIONS OF NATIONALLABOR RELATIONS BOARDplace a "gang of pickets" about these- foundries and to exert other economicpressure affords no justification for its actions.i"Accordingly, the undersigned ^finds that the respondent interfered with, restrained and coerced its employees Inthe exercise of the rights guaranteed them in Section 7 of the Act.The undersigned further finds that, by reason of the respondent's interfer-1ence, restraint, and coercion in its favor, the Engineers was not, and is not arepresentative freely chosen by the employees at the respondent's foundries. Sincethe contracts of April 1 and June 30, 1942, with respect to the Brass Foundryand Gray Iron Foundry, were entered into with a labor organization which hadbeen assisted and supported by the respondent's unfair labor practices, such con-tracts are illegal."straint, and coercion of the respondent's employees in the exercise of the rightsguaranteed them in Section 7 of the Act.B. The refusal to bargain1.The appropriate unitThe complaint alleged that the production and maintenance employees ofthe respondent's Brass Foundry, exclusive of supervisory and clerical employees,constitute an appropriate bargaining unit.The Engineers and the respondentcontend that th°s unit is inappropriate, and the Engineers urge that all of therespondent's employees engaged in work at the Brass Foundry, Gray, Iron Foundryand Machine Shop, exclusive of supervisory and clerical employees, constitute aunit appropriate for the purposes of collective bargaining.The Brass Foundry and Gray Iron Foundry are situated within the city ofToledo. Ohio, approximately seven miles apart.The Machine Shop is locatedinNorth Baltimore, Ohio, approximately 30 miles from Toledo.The principald,fference between the work performed at the Brass Foundry and Gray IronFoundry is that in the former brass is worked upon, and in the latter gray ironisutilized in its operations.The essential operations in these foundries areidentical and the work classifications are the same.When castings in brass orgray iron are made at the foundries, in many cases they are shipped to theMachine Shop for finishingCastings are sold in the commercial market andinterchanges of workers and materials between the foundries.One office, oneaccounting system, awl one group insurance plan are maintained for both foun-driesAlthough the operations of the Brass Foundry, Gray Iron Foundry andMachine, Shop are integrated to a degree, each can function without the others.Employees from both foundries testified at the bearing ; several testified thatthey desired a bargaining unit comprised of employees engaged in both foundries,while about an equal number testified that they, desired the employees in eachfoundry to constitute separate bargaining units.Evidence of uncoerced choiceis found in the independent action of the Brass Foundry employees in affiliatingwith the TTnion, thus indicating a separation of interests from other employees anda desire to he treated apart from them.-In 1937 the respondent bargained collectively with an affiliate of the Unionwhich ('armed to represent the employees of the Brass Foundry, and a tentative16 SeeNational Labor Relations Board v. Star Publishing Company/,97 F.(2d) 465(C C \ ')( :Matter ofThe-New Yorkand Porto Rico Steamship Company, 34N.L. R. B.10"R:Hatter of Ward BakinqCompany,etc,8 N.L. R B 558;Wilson&Co., Inc. v.National Labor Relations Board,123F. (2d) 411 (C. C. A. 8) ;McQuay-Norris Mfg. Co.v N T, R B .116 F. (2d) 748 (C C A 7).17 SeeInternational 4 ssociation of Machinists v National Labor Relations Board,311U S72;National Labor Relations Board v: Electric Vacuum Cleaner Company,316U. S 685. THE FRANCE FOUNDRY AND MACHINE 1COMPANIY,135agreement was reached.18The respondent, aluo bargained with a labor organiza-tion affiliated with the American Federation of Labor as the represents=Live of the molders in its Gray Iron FoundryAs late as February 15, 1941,the respondent entered into an agreement with International Molders & FoundryWorkers Union, Local 425, affiliated with the American Federation of Labor,whereby the respondent agreed that'it would "Upon request bargain collectivelywith the Union [International Molders & Foundry Workers Union, Local 425,affiliatedwith the American Federation of Labor] as the exclusive representa-tive of its production and maintenance employees" at its Gray Iron Foundry.19It is clear, therefore, in light of this past history, that the respondent considerseach of its Toledo foundries to be a separate unit for the purpose of collectivebargaining.Moreover, this history indicates that the choice of the respondent'semployees has been expressed in favor of separate units composed of employees-,in each foundry.In view of the foregoing, the undersigned finds that all production and mainte-nance employees of the respondent at its Brass Foundry, located at BancroftStreet, in the city of'Toledo, Ohio, exclusive of supervisory and clerical employees,at all times material herein constituted and now constitute a unit appropriate forthe purposes of collective bargaining with respect to rates of pay, wages, hours ofemployment, or other conditions of employment and that said unit insures toemployees of the respondent the full benefits of their right to self-organization andto collective bargaining and otherwise effectuates the policies of the Act.2.Representation by the Union of a majority in the appropriate unitThe respondent's Brass Foundry, payroll for June 20, 1942, lists 55 employees ofwhom 51 are within the unit above found to be appropriate.As heretofore found,of these 51 employees, 41 signed applications for membership in the Union on June11 and 12, 1942.Consequently, the undersigned finds that the Union at all timesmaterial herein represented 41 of the 51 employees in the appropriate unit.20The undersigned finds that at all times material herein, the Union was the dulydesignated representative of a majority of the employees in the aforesaid appro-priate unit, and that, by virtue of Section 9 (a) of the Act, the Union was at alltimes material herein and is the exclusive representative of all the employees insuch unit for the purpose of collective bargaining in respect to rates of pay, wages,hours of employment, or other conditions of employment.3.The refusal to bargainFollowing the obtaining of the signatures of 41 employees within the unit foundabove to be appropriate and on June 15, 1942, Beemer communicated with therespondent by telephone and spoke to Superintendent Rellinger of the BrassFoundry.Beemer informed Rellinger that the Union represented a majority ofthe employees at the Brass Foundry and called upon the respondent to negotiate"in regard to a contract."Rellinger transferred the telephone call to Slee.Sleeadvised Beemer that "he believed he was tied up with another union but that he11A written contract was-iievervexecuted bythe, respondent and this, organization, forimmediately after the agreement was reached the Brass Foundry was struck, and there-after a fire caused the respondent to halt its Brass Foundry operations for a numberof months.13Although the evidence is not clear, it appears that this organization is the AmericanFederation of Labor affiliate with which the respondent has been dealing as the bargainingagent of its Gray Iron Foundry molders.20Beemer's uncontradicted testimony shows, and the undersigned finds, that the Unionapplication forms received in evidence were "final" applications, and that the employeeswho signed signified their intention to apply for membership in the Union._11 136DECISIONS OF NATIONALLABOR -RELATIONS BOARDwould consult his attorney and let" Beemer know the next day. Beemer tele-phoned Slee on the next day and was informed by him that he had been unableto communicate with his attorney.During this conversation Beemer told Sleethat he was sending him a letter advising the respondent to refrain frombargain-ing with any other union "because they, did not represent a majority of his em-ployees, and that we did, and that if he failed to negotiate with us we intendedfiling a petition for an election," and that a copy of this letter was being sent tothe Board.On June 16 the Union prepared aletter addressed to the respondent.The letter apprised the respondent of the Union's-status as the representative of amajority of the respondent's employees at the Brass Foundry ; it called upon therespondent to indicate whether or not the respondent would recognize the Unionas such representative, and negotiate accordingly; it cautioned the respondentagainst entering into any contract with any other labor organization; it statedthat the Union would file unfair labor practice charges with the Board in theevent that the respondent recognized or dealt with any other organization as therepresentative of the respondent's employees at the Brass Foundry ; and it statedthat the Union would file a petition with the Board for its certification as theexclusive bargaining agent for the respondent's employees at the Brass Foundryshould the respondent "fail or refuse to comply" with the Union's request.OnJune 17 Slee telephoned Beemer and stated that he had not as yet received thisletter,whereupon Beemer assured Slee that it had been mailed. On June 18Beemer and Slee had another conversation, during the course of which Slee advised-Beemer that he had received the letter prepared on June 16, and asked shim howlong this "Union stuff had been going along" ; Beemer replied, "for some' time."At this time Beemer again asked that the respondent bargain with the Union, andSlee promised that on the following day he would communicate with Beemer andlet him know definitely. In the course of this conversation Beemer reiterated thatthe Union represented a majority of the Brass Foundry workers. Slee's secretarytelephoned Beemer on the morning of June 19 informing him that Sleewas calledout of town and would return to Toledo on June 22.On June 22 Beemer attemptedto communicate with Slee and failed to reach him.On June 23, at about 10: 30p.m., Beemerfinally communicated-with Slee at the latter's home.Again Beemerdemanded that the respondent bargain with the Union as the "representative ofthe majority" of its employees ; arid, glee replied that he would-not do so because he"was attached to-this other union" and had a contract running until April 1, 1943."Beemer on this occasion also asked Slee to consent to an. election; bu$.Slee refused 21The respondent based its refusal to bargain with the Union on the groundthat it was bound to a contract with the- Engineers. Since the undersigned hasfound that the agreements of April 1, and June 30,1942; 'entered into-by the re-`spondent and the Engineers, are illegal in their application to the respondent'sfoundries and constitute further interference, restraint and coercion of therespondent's employees in the exercise of the rights guaranteed them in Section7 of the Act, the respondent's refusal was wholly without merit.The undersigned accordingly finds, that on June 23, 1942, and at all timesthereafter, the respondent refused to bargain collectively with the Union asthe exclusive representative of its employees in the unit found above to beappropriate, and has thereby interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed them in Section 7 of the Art.C.The discriminatory discharge of Charles Lee1Charles Lee was employed by the respondent at its Brass Foundry on December10, 1939, and continued in his employment, until October 6, 1942.Lee was em-'21 The above findings are based upon the uncontradicted testimony of Beemer. THE Fl ANCE FOUNDRY AND MACHINE 1COXITANY137ployed in fhe brass cleaning room, and on'October 6, 1942, had been employed fora longer time than any other employee in his department.He joined the Engi-neers on December 22, 1941, and was elected a member of its Brass Foundry shopcommittee.On June 11, 1942, Lee affiliated with the Union and became one ofitsmost active members.He was chairman of the Union shop committee andwas active in soliciting members for the UnionLee testified as follows concerning a conversation he had with Slee shortlyafter he had joined the Union:He came in my room when I was running the portable grinder and said tome, he said, "Charles, I didn't think you was that kind of a man."And I said to him what kind of a man did he mean, and he said, "To jointhe union."I said, "As far as that goes I am still the same man to you acid your coin-parry and I have always been 1 stood loyal to you and your company.""lee did not deny having made this statement, and the undersigned finds that theconversation occurred as related by Lee.Lee testified, and the undersigned finds, that on October 6, 1942, lie was toldthat Slee wanted to see him; lie went into Slee's office where Slee told him pro-duction had fallen off and that he was responsible for it; Slee thereupon dis-charged himRellinger testified that he had been investigating the declinein production for some time; that he found that his orders were not carried outby the employees as they should have been ; that the men were congregatingand holding conversations during working hours causing a decrease in the re-spondent's output.He further testified as follows with respect to Charles Lee :"Well, Charles Lee, as I have investigated, for several weeks, I find that when1 issue.orders in the plant or try to carry out, it seems like they had to see someone else, and presumably by checking, it went back to Charley Lee." The ac-cusation that Lee was responsible for the decline in production is vague and notsupported by the evidence.There is no showing of any specific instances of Lee'sinterference with production.Lee's work in the brass cleaning room was notdirectly related to the Brass Foundry's production.Lee denied talking to themen during working hours, leaving his work," or acting in any manner that wouldresult in a' decline in production, and the undersigned so finds . The evidence isuncontradicted that Lee was a capable and efficient worker, and Rellinger sotestified.The undersigned accordingly finds Lee was discharged because of his member-ship ill and activities on behalf.of the Union, and not because of any responsibilityfor the Brass Foundry's'decreased production.The undersigned finds that the respondent discharged Charles Lee on October6, 1942, because of his membership in and activity on behalf of the Union therebydiscriminating in regard to his hire and tenure of employment, discouragingmembership in the Union, and interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed in Section 7 of the Act.IV.THE EFFECT' OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the-respondent set forth in Section III, above, occurring inconnection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong'the" several States' and tend, to lead to labor disputes, burdening andobstructing commerceand the freeflow of commerce.21 Slee did not testify concerning the circumstances.surrounding Lee's discharge, andLee's testimony is uncontradicted in this regard.isdphis denial is supported by the testimony of John Jensen,one of Lee's fellow workers. 138DECISIONS (F NATIONAL LABOR RELATIONS BOARDV.THE REMEDYSince it has been found that the respondent has been engaged in certain unfairlabor practices it will be recommended that it cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act andto restore as nearly as possible'thestatus quoexisting prior 'to the commissionof the unfair labor practices. ,Since it has been found that the respondent refused to bargain collectivelywith the Union as the representative of the- majority of the respondent's em-ployees within an appropriate unit, it will be recommended that the respondentupon request bargain collectively with the Union.Since it has been found that the closed-shop contracts entered into by therespondent and the Engineers and dated April 1 and June 30, 1942 are invalidwith respect to the respondent's foundries because the Engineers did not repre-sent a free and uncoerced majority of the respondent's employees in an appro-priate unit at the time the contracts were executed and because these contractsare the results of, and constitute in themselves, unfair labor practices, it willbe recommended that the respondent cease and desist from giving effect to saidcontracts in their application to its foundries as well as to any extensions, re-newals, modifications, or supplements thereof, and any superseding' contractswhich may now be in force. Nothing herein, however, shall be determined torequire the respondent to vary its wage, hour, seniority, or other substantivefeatures of its relations with the employees themselves, which the respondenthas established in performance of the contracts or the said contracts as extended,renewed, modified, supplemented or superseded.Since it has been found that the respondent discharged Charles' Lee becauseof his membership in and activity on behalf of the Union, it will be recommendedthat the respondent offer to Charles Lee full reinstatement to his former or sub-stantially equivalent position without prejudice to his seniority and other rightsand privileges, and make him whole for any loss of pay he may have sufferedby reason of the respondent's discrimination against him by payment to him ofa sum of money equal to the amount which he normally would have earned aswages from the date of his discharge to the date of the offer of reinatatement,'lesshis net earnings," during said period.'Itwill also be recommended under the circumstances of this case that therespondent be ordered to reimburse each employee at its Brass Foundry and GrayIron Foundry for any amounts which the respondent has deducted from hiswages for Engineers' initiation fees or dues.The respondent deducted initiationfees and dues from its employees, thus aiding a company-assisted union.Thecheck-off system could not be avoided by the employees. ' The undersigned findsthat the money thus deducted from the wages of the employees constituted theprice of retaining their jobs, a price coerced from them for the respondent'spurpose of supporting and assisting the Engineers.The undersigned furtherfinds as a result of the imposition of the check-off system the employees suffereda definite loss and deprivation of wages equal to the amounts deducted from theirwages and paid to the Engineers. It is appropriate that the employees be madeBy "net earnings" is, meant,earnings less expenses, such as for transportation,. room,and board, incurred by an employee in connection with obtaining work and workingelsewhere than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere. SeeMatterof Crossett Lumber CompanyandUnited Bt otherhood of Carpenters and Joiners of America,Lumber and Sawmill Workers Union, Local 2590,8 N. L. R B. 440. Monies received forwork performed upon Federal, State, county, municipal, or other work-relief projects shallbe considered as earnings,SeeRepublic Steel Corporation v. N. L. R. B.,311 U. S. 7. /THE FRANCE FOUNDIRY AND MACHINE C'OM,PANIY139whole by reimbursement of amounts exacted from them for illegal purposes.The undersigned will therefor recommend that in these circumstances the effectsof the unfair labor practices may be fully remedied and the purposes and policiesof the Act may be completely effectuated only by restoring thestatus quo.Hence,it is recommended that the respondent reimburse its employees for the amountsdeducted from their wagesfor initiation fees anddues in the Engineers.Upon the basis of the foregoing findings of fact dnd upon the entire recordin-the case. the undersigned makes the followingCONCLUSIONS OF L--,w1.International Union, United Automobile, Aircraft & Agricultural ImplementWorkers of America, Local #12, affiliated with the Congress of Industrial Or-ganizations, and International Union of Operating Engineers, affiliated withthe American Federation of Labor, are labor organizations, within the meaningof Section 2 (5) of the Act.2.All maintenance and production employees of the respondent at its BrassFoundry, located at Bancroft Street, Toledo, Ohio, exclusive of clerical andsupervisory employees, constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act.3. International Union, United Automobile, Aircraft & Agricultural ImplementWorkers of America, Local #12, affiliated with the Congress of Industrial Or-gganizations, was on June 12, 1942, and at all times thereafter has been theexclusive representative of all the employees in the aforesaid unit for the pur-poses of collective bargaining, within the meaning of Section 9 (a) of the Act.4.By refusing on June 23, 1942, and at all times thereafter, to bargain col-lectivelywith International Union, United Automobile, Aircraft & AgriculturalImplementWorkers of America, Local #12. affiliated with the Congress ofIndustrial Organizations, as the exclusive representative of its employees inthe appropriate unit, the respondent has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8 (5) of the Act.5.By discriminating in regard to the hire and tenure of employment of CharlesLee and thereby discouraging membership in International Union, United Ailto-mobile,Aircraft & Agricultural Implement Workers of America, Local #12,affiliatedwith the Congress of Industrial Organizations, the respondent hasengaged in and is engaging in unfair labor practices, within the meaning ofSection 8 (3) of the Act.6.By assisting the'International Union of Operating Engineers and by inter-fering with, restraining, and coercing its employees in the exercise of the rightsguaranteed them in Section 7 of the Act the respondent has engaged in and isengaging in unfair labor practices, within the meaning of Section 8 (1) of theAct.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a.)Refusing to bargain collectively with. International Union, United Auto-mobile,Aircraft & Agricultural Implement Workers of America, Local #12,affiliated with the Congress of Industrial Organizations, as the exclusive repre-sentative of all maintenance and production employees of the respondent at itsBrass Foundry, located at Bancroft Street, Toledo, Ohio, exclusive of clerical 140DECISIONSOF NATIONALLABOR RELATIONS BOARDand supervisory employees, with respect to rates of pay, wages, hours of employ-ment, and other conditions of employment ;(b)Discouraging membership in, International Union, United Automobile, Air-craft & Agricultural Implement Workers of America, Local-#12;affiliated with-theCongress of Industrial Organizations, or any other labor organization of itsemployees, by discriminating in regard to the hire and tenure of employmentor any other terms or conditions of employment of its employees ;(c)Giving effect to the contracts dated April 1, 1942, and June 30, 1942, withInternational Union of Operating Engineers, affiliated with the American Federa-tion of Labor, with'respect to their application to the respondent's Brass Foundryand Gray Iron Foundry, located in Toledo, Ohio, or to any extensions, renewals,modifications, or supplements thereof, and any superseding contracts which maynow be in effect ;(d) In any other manner interfering with, restraining, or coercing its employeesin the exercise of their rights to self-organization, to form, join, or assist labororganizations, to bargain, collectively through representatives of their own choos-ing, and to engage in concerted activities for the purposes of collective bargainingor other mutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the undersigned finds will effec-tuate the policies of the Act :(a)Upon request, bargain collectively with,International Union, United Auto-mobile, Aircraft & Agricultural Implement Workers of America, Local #12, affili-ated with the Congress of Industrial Organizations, as the exclusive m epresentativeof all maintenance and production employees of the respondent at its BrassFoundry, located at Bancroft Street, Toledo, Ohio, exclusive of clerical and super-visory employees, with respect to rates of pay, wages, hours of employment, andother conditions of employment ;(b)Offer to Charles Lee immediate and full reinstatement to his former orsubstantially equivalent position without prejudice to his seniority and otherrights and privileges ;(c)Make whole Charles Lee for any loss of pay he may have suffered by reasonof the respondent's discrimination in regard to his hire and tenure of employ-ment, by payment to him of a sum of money equal to that which he normally wouldhave earned as wages from the date of his discharge to the date of the respondent'soffer of reinstatement, less his net earn , ings,25 during said period(d)Reimburse each of its employees at its Brass Foundry, located atBancroft Street, Toledo, Ohio, and at its Gray Iron Foundry, located at GirardStreet, Toledo, Ohio for all initiation fees and dues of International Union ofOperating Engineers, affiliated with the American Federation of Labor whichit has deducted from his or her wages.(e) Post immediately in conspicuous places in its Gray Iron Foundry at GirardStreet, Toledo, Ohio, and in its Brass Foundry at Bancroft Street, Toledo, Ohio,and maintain for a period of at least sixty (G0) consecutive days from the dateof posting, notices to its employees stating: (1) that the respondent will notengage in the conduct from which it is recommended that it cease and desist in,paragraph 1 (a), (b), (c),.and (d) of these recommendations; (2) that therespondent will take the affirmative action recommended in paragraph 2 (a),(b), (c) and (d) of these recommendations; and (3) that the respondent'semployees are free to become or remain members of International Union, UnitedAutomobile, Aircraft & Agricultural Implement Workers of America, Local #12,affiliated with the Congress of Industrial Organizations, and that the respondent20 See footnote 24,supra. THE FRANCE FOUNDRY, AND MACHINE COMPANTY''141will not discriminate against any employee because of his membership or activityin said organization;_(f)Notify the Regional Director of the EighthRegion inwriting within ten(10) days from the date of the receipt of this Intermediate Report, what steps,the respondent has taken to comply herewith.It is further recommended that, unless on or before ten (10) days from thereceipt of this Intermediate Report the respondent notifies saidRegionalDirectorin writing that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take the actionaforesaid..As,provided in Section '33 of Article II of the' Rules and Regulations of theNational Labor Relations Board-Series 2-as amended, effective October 28,1942, any party may within fifteen (15) days from the date of the entry of theorder transferring the case to the Board, pursuant to Section 32 of Article IIof said Rules and Regulations, file with the Board, Shoreham Building, Wash-ington, D. C, an original and four copies of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other part of the recordor proceeding (including rulings upon all motions or objections) as it relies upon,together with an original and four copies of a brief in support thereof. As furtherprovided in said Section 33, should any party desire permission to argue orallybefore the-Board, request, therefor must be madein writingto the Board withinten (10) days after the dizte of the order transferring the case to the Board.PEYTON FORD,Trial Examiner.Dated December 14, 1942